Citation Nr: 1011127	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  02-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia, right patella, status post 
meniscectomy.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for chronic low back pain for the period prior to 
April 11, 2005 and in excess of 40 percent from April 11, 
2005.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of an injury to the right middle 
finger with amputation of the tip of the finger.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1982 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted the Veteran's claim of entitlement to service 
connection for a right knee disability, with a disability 
rating of 10 percent, a low back condition, with a disability 
rating of 0 percent, and residuals of an injury to the right 
middle finger, with a disability rating of 0 percent.  In 
August 1982, the Veteran filed a Notice of Disagreement with 
respect to these determinations.  However, the RO did not 
furnish the Veteran with a Statement of the Case until March 
2002.  The Veteran filed a Substantive Appeal in May 2002.  
Thus, the Veteran perfected a timely appeal of the July 1982 
determination.

In February 2003, the Veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The Veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

These matters were before the Board in December 2003 and were 
then remanded for further development.

In a May 2005 rating decision, the RO increased the 
disability rating of the Veteran's chronic low back pain from 
10 percent to 40 percent effective April 11, 2005, and 
increased the disability rating of the Veteran's right middle 
finger with amputation of the tip of the finger from 
noncompensable to 10 percent, effective October 1, 1981.  
Because these new disability ratings do not represent the 
maximum ratings available for the Veteran's disabilities, and 
because the 40 percent rating for chronic low back pain does 
not cover the entire period from the initial grant of service 
connection, the propriety of the initial ratings remains an 
issue for appellate review, and the Board has identified 
these issues as listed on the cover page.  See AB v. Brown, 6 
Vet. App. 35 (1993).

These matters were again before the Board in February 2007 
and November 2008, and were remanded.  


FINDINGS OF FACT

1.  The Veteran's service-connected chondromalacia, right 
patella, status post meniscectomy is not characterized by 
objective instability or subluxation.

2.  Prior to April 11, 2005, the evidence shows that the 
Veteran's chronic low back pain was not manifested by 
moderate limitation of motion of the lumbar spine; there is 
no indication of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in the standing 
position; there is no evidence of moderate intervertebral 
disc disease with recurring attacks; there are no indications 
of any incapacitating episodes; there is also no evidence of 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

3.  From April 11, 2005, the Veteran's service-connected back 
disability is manifested by chronic low back pain, tenderness 
and stiffness, but does not show persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
or other neurological findings, ankylosis of the entire 
thoracolumbar spine or incapacitating episodes having a total 
duration of at least six weeks during any twelve month 
period.

4.  The Veteran's scars are superficial, tender on 
examination, not unstable and less than 6 square inches; 
there is no evidence of a gap between the fingertip and the 
proximal transverse crease of the palm or extension limited 
by more than 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for chondromalacia, right patella, status post 
meniscectomy with have not been met.  U.S.C.A. §§ 1155, 
5107(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, DC 5257(2009).  

2.  The criteria for an initial rating in excess of 10 
percent prior to April 11, 2005 for chronic low back pain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 
4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 
(2009).

3.  The criteria for a rating in excess of 40 percent from 
April 11, 2005 for chronic low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235 to 5243 (2009).

4.  The criteria for an initial rating in excess of 10 
percent for residuals of an injury to the right middle finger 
with amputation of the tip of the finger have been not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.118, 
Diagnostic Codes 5226, 5229, 7801-7805. 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, entitlement to service-connection has been established, 
but a higher initial disability rating is at issue, the 
extent of impairment throughout the entire period, beginning 
with the filing of the claim, must be considered and a 
determination must be made regarding whether "staged" 
ratings are warranted.  
See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when 
a disability rating is initially assigned, separate ratings 
should be considered for separate periods of time, known as 
staged ratings).  As the factual findings in this case do 
show distinct time periods where the Veteran's back 
disability exhibited symptoms that would warrant different 
ratings, staged ratings are warranted for the back, but not 
for the Veteran's other disabilities on appeal.




Entitlement to an initial disability rating in excess of 10 
percent for chondromalacia, right patella, status post 
meniscectomy 

The Veteran's chondromalacia, right patella, status post 
meniscectomy disease condition is evaluated under Diagnostic 
Code 5257.  Under this code, impairment of the knee, to 
include recurrent subluxation or lateral instability will be 
evaluated as 10 percent disabling when slight, 20 percent 
when moderate, and a maximum 30 percent when severe.  While 
the Veteran has focused many of complaints on his knee pain, 
he has been separately service-connected for right knee 
osteoarthritis (degenerative joint disease), which is 
currently at 20 percent disabling and not the subject of this 
appeal.  

A November 1982 VA examiner noted revealed that the x-ray of 
the right knee was normal.  On physical examination, there 
was a long lateral surgical scar, supple and well healed.  
There was minimal quadriceps atrophy noted and no crepitation 
palpated.  The Veteran could not make a full squat because of 
resistance in the right knee.  The diagnosis given was scar, 
right knee, extensive, with loss of flexion range, good 
stability, mild quad atrophy no effusion, normal x-rays.  

An October 1999 VA examiner noted that the Veteran reported 
having pain and the right knee giving way and swelling.  
Objective finding showed flexion to 130 degrees and extension 
to 0 degrees.  There was no objective instability to varus, 
valgus or anterior drawer and there was no joint line 
tenderness or effusion.  There was some mild patellofemoral 
crepitation.  X-rays showed degenerative joint disease.  
There were no objective findings of pain or limitation due to 
scar.  

Private treatment records from 1999 to 2002 show the Veteran 
complained of knee pain.  

During the Veteran's February 2003 hearing before the 
undersigned he testified that his knee sometimes goes out on 
him and gives way as well.  The Veteran cannot run or jog.  
Sometimes he wraps his knee with an ace bandage.  

An April 2005 VA examiner noted that the Veteran had 
tenderness and guarding of the right knee.  The Veteran 
reported that the knee was unstable, with locking, fatigue 
and lack of endurance.  He was able to actively and passively 
do from 0 to 80 degrees of flexion, but after that he got 
worsening pain.  The Veteran did not allow the examiner to 
evaluate for lateral instability or Lachman's test due to 
pain.  The examiner stated there was no instability noted.  

2007 Statements from the Veteran's friend, his wife and 
employer all attest to the Veteran's constant knee pain.  

The Board finds that an evaluation in excess of 10 percent is 
not warranted for the Veteran's right knee instability under 
Diagnostic Code 5257.  The preponderance of the evidence is 
against an objective finding of moderate laxity, instability 
or recurrent subluxation.  Although the Veteran has asserted 
he has instability in his right knee in his statements, the 
Veteran's and other lay assertions of moderate instability 
are not supported by clinical findings.  The objective 
evidence of record does not show instability, laxity or 
recurrent subluxation and the April 2005 examiner was not 
allowed to evaluate the Veteran for lateral instability of 
Lachman's test due to pain.  The examiner noted that there 
was no instability noted, however.  

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected chondromalacia, right 
patella, status post meniscectomy does not more nearly 
approximate the criteria for a 20 percent evaluation than 
those for a 10 percent evaluation since the grant of service 
connection.  See Fenderson, supra.  In light of the above, a 
rating higher than 10 percent is not warranted.  38 C.F.R. § 
4.7.

Entitlement to an initial disability rating in excess of 10 
percent for chronic low back pain for the period prior to 
April 11, 2005 and in excess of 40 percent from April 11, 
2005

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those interpretations.

Although the criteria under Diagnostic Codes 5290 through 
5292, in effect before September 26, 2003, were less than 
defined than the current criteria, guidance can be obtained 
from the amended regulations.  In adopting specific ranges of 
motion to defined what is normal, VA stated that the ranges 
of motions were based on the American Medical Association 
Guides to the Evaluation of Permanent Impairment, 2nd ed., 
(1984), which is the last edition of the Guides that measured 
range of motion of the spine using a goniometer.  See 
Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 
2002).  In other words, even though pre-2003 regulations did 
not define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984, and the Board can consider the current ranges of motion 
to rating spine disabilities under the old criteria.

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10% rating is warranted for 
slight limitation of motion of the lumbar spine.  A 20% 
evaluation is assigned for moderate limitation of motion of 
the lumbar spine.  The highest rating allowable pursuant to 
this diagnostic code, 40%, will be awarded upon evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10% 
rating is assigned when there is characteristic pain on 
motion.  A 20% evaluation requires evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  The highest rating 
allowable under this diagnostic code, 40%, will be awarded 
with evidence of a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10% 
rating requires evidence of mild intervertebral disc disease.  
A 20% evaluation necessitates evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40% 
rating requires evidence of intervertebral disc disease which 
is severely disabling with recurring attacks and intermittent 
relief.  The highest evaluation allowable pursuant to this 
diagnostic code, 60%, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also according to the new rating criteria, Diagnostic 
Code 5235 (vertebral fracture or dislocation), Diagnostic 
Code 5236 (sacroiliac injury and weakness), Diagnostic 
Code 5237 (lumbosacral or cervical strain), Diagnostic 
Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic 
Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 
(spinal fusion), Diagnostic Code 5242 (degenerative arthritis 
of the spine) (see also, Diagnostic Code 5003), Diagnostic 
Code 5243 (intervertebral disc syndrome) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):   

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

A July 1982 rating decision granted service connection, and 
assigned an initial noncompensable rating under Diagnostic 
Code 5295.  A subsequent May 2005 rating decision granted an 
initial rating of 10 percent under Diagnostic Code 5237 from 
the date of service connection, October 1, 1981 to April 11, 
2005 and a 40 percent rating from April 11, 2005. 

A November 1982 VA examiner stated the x-ray of the lumbar 
spine was normal.  The examiner stated that there was a spina 
bifida occulta of the 1st sacral segment and no arthritis was 
seen.  On physical examination the Veteran had flexion to 
reach his ankle level and Lasegue's sign (flexion of the hip 
for indication of any pain with knee extended) tests and 
reflexes were normal.  The examiner noted a healed scar that 
was non symptomatic from removal of lipomas in the left flank 
area.  The examiner stated the Veteran had a history of low 
back strain, with good function.  There were no test findings 
for arthritis.  

An October 1999 VA examiner noted the Veteran reported he 
could not lift heavy weights.  His back had forward flexion 
to 100 degrees and extension to 20 degrees.  He had 5/5 lower 
extremity strength throughout.  He had lateral bending to 
about 40 degrees left and right.  He had no spasm of his 
back.  The examiner diagnosed the Veteran with degenerative 
disc disease at L3-L4, L4-L5 and L5-S1.  

Private treatment records from 1999 to 2002 show the Veteran 
complained of back pain.  A December 2002 private examiner 
noted that the Veteran extended his lumbar spine though the 
normal range of motion and stated it actually improved his 
pain.  X-rays showed good preservation of disk height.  The 
diagnosis was lumbar strain.  

During the Veteran's February 2003 hearing before the 
undersigned he testified that his back often hurts and that 
he uses a brace belt at time at work.  The Veteran also 
testified that he engaged in physical therapy.  

An April 2005 VA examiner noted the Veteran reported chronic, 
dull, nagging low back pain in the L2 area that does not 
radiate.  The Veteran is not unsteady and has not fallen.  He 
had not had spinal surgery and can do normal activities of 
daily living.  He was working at the post office and has only 
missed work primarily due to knee discomfort.  He was able to 
drive a car and had no incapacitating episodes over the 
previous 12 months.  The spine had no deformities and 
palpation is non-tender.  The Veteran would not perform range 
of motion, because his knee hurt when he bends forward and 
therefore refused to flex forward.  The Veteran also extended 
only about 5 degrees, stating it hurt his knee.  He did 
lateral bends 20 out of 30 degrees bilaterally and rotated 20 
out of 30 degrees bilaterally, but said his L1-L2 area was 
tender.  There was no noted muscle spasm, normal reflexes and 
negative straight leg raise bialterally, with strength normal 
in both legs.  X-ray showed lumbar spondylosis changes 
without evidence of fractures or dislocations.  The diagnosis 
was degenerative disc disease/degenerative joint disease of 
the lumbar spine.  

2007 Statements from the Veteran's friend and his wife all 
attest to the Veteran's constant back pain.  

A.  Initial Rating for Period prior to April 11, 2005

The Board finds that an initial rating in excess of 10 
percent is not warranted for the Veteran's service-connected 
chronic low back pain prior to April 11, 2005.  The record 
evidence for this relevant period as discussed above 
demonstrates that the Veteran does not present moderate 
limitation of motion of the lumbar spine, muscle spasm on 
extreme forward bending, or loss of unilateral lateral spine 
motion in the standing position; nor is the evidence 
clinically characteristic of moderate intervertebral disc 
disease with recurring attacks.  Similarly, the evidence does 
not reflect that the Veteran has demonstrated forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Any 
of this would be necessary for a higher, 20 percent rating.  
Such findings do not support a higher 20 percent rating prior 
to April 11, 2005.

There is no indication of incapacitating episodes as 
described by the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes for Diagnostic Code 
5243 to April 11, 2005.  The evidence discussed at length 
above does not show that the Veteran suffered any 
incapacitating episodes, much less incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  

Moreover, the examinations conducted on the Veteran's chronic 
low back pain disc during this portion of the appeal period 
did not address and so provided no evidence of pain, fatigue, 
or incoordination upon repetitive movements.  With no 
additional limitation of motion based on such factors, a 
higher rating based on pain is not warranted.  DeLuca v. 
Brown, supra.  

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected chronic low back pain prior 
to April 11, 2005 does not more nearly approximate the 
criteria for a 20 percent evaluation than those for a 
10 percent evaluation.  A rating higher than 10 percent is 
not warranted.  38 C.F.R. § 4.7.

B.  Rating for Period from April 11, 2005

The Board finds that a rating in excess of 40 percent is not 
warranted under the "older" or "newer" version of 
Diagnostic Code 5293.  Concerning an increased rating under 
the "old" criteria, the medical evidence of record from 
April 11, 2005does not show that the Veteran suffers from 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
The April 2005 VA examiner found no muscle spasm, normal 
reflexes and negative straight leg raise bilaterally, with 
strength normal in both legs.

The Veteran also does not fit the "newer" criteria for a 60 
percent rating under Diagnostic Code 5293 or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes under Diagnostic Code 5243.  The 
medical evidence discussed at length above does not show that 
the Veteran suffered an incapacitating episode for the 
duration of at least six weeks during any 12-month time 
period.  

The Veteran's back disability is currently rated under 
Diagnostic Code 5237 (lumbosacral or cervical strain).  It is 
not contended or shown that the Veteran's service-connected 
back disability includes ankylosis of the entire 
thoracolumbar spine.  Therefore, Diagnostic Code 5237 
(lumbosacral or cervical strain) and other diagnostic codes 
for the spine which might provide for a higher disability 
rating, are not applicable for a higher rating.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2009). 

An evaluation of a musculoskeletal disability must also 
include consideration of the Veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is 
competent to report pain in his lumbar spine.  However, these 
complaints of pain do not exceed the criteria for an 
evaluation in excess of 40 percent.  The Veteran's reports of 
chronic low back pain, tenderness, and stiffness do not meet 
or more nearly approximate the criteria for an increased 60 
percent rating.  See 38 C.F.R. § 4.7 (2009).  

In addition, the Veteran refused to let the April 2005 
examiner even engage in range of motion testing, much less 
attempt to determine the additional loss of range of motion 
on repetition.  While the VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The duty to assist is not always a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Id.  

The Board acknowledges the Veteran's complaints of chronic 
pain.  However, the Veteran has not demonstrated that he has 
the medical expertise that would render competent his 
statements as to the relationship between his injury during 
active military service and the current severity of his back 
disability.  His opinion alone cannot meet the burden imposed 
by 38 C.F.R. § 4.71 with respect to the current severity of 
his back disability.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Neither Diagnostic Code 5292 nor Diagnostic Code 5295 
provides for a rating higher than 40 percent.  The criteria 
for a rating in excess of 40 percent under Diagnostic Code 
5293 have not been met.  Since evidence of unfavorable 
ankylosis of the entire thoracolumbar spine is not shown, a 
higher, 50% rating is not available under other diagnostic 
codes, such as Diagnostic Code 5237.  The Board finds that 
the evidence shows that the 40 percent rating currently in 
effect for a low back strain is in accordance with the 
Schedule.  Thus, the Veteran's reports of chronic low back 
pain do not meet or more nearly approximate the criteria for 
a 50 percent rating under Diagnostic Codes 5235 through 5243 
or a 60 percent rating under Diagnostic Code 5293.

Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2008).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the service-
connected chronic low back pain.  Moreover, as discussed 
above, the schedular criteria for higher ratings have not 
been shown for the period under appeal.

The record does not reflect that the Veteran has required 
frequent hospitalizations for his chronic low back pain since 
the grant of service connection.  In addition, there is no 
indication in the record that this disability alone 
significantly interferes with his employment.  In sum, there 
is no indication in the record that the average industrial 
impairment from this disability alone would be in excess of 
that contemplated by the assigned evaluation.  For these 
reasons, a referral for an extraschedular rating is not 
warranted.

Entitlement to an initial disability rating in excess of 10 
percent for residuals of an injury to the right middle finger 
with amputation of the tip of the finger

The Veteran was granted service connection for residuals of 
an injury to the right middle finger with amputation of the 
tip of the finger and assigned a noncompensable rating via 
the July 1982 rating decision.  

A November 1982 VA examiner noted the distal phalanx showed a 
rounded nail, but a satisfactorily functioning nail.  There 
was a small loss of soft tissue pad with a small callosity at 
the tip area, with no neuroma found.  X-ray revealed detached 
bony fragment of the tuft of the right middle finger 
consistent with old trauma.  Diagnosis was loss of distal end 
of right middle finger with loss of bone distal left.  

An October 1999 VA examiner noted that the Veteran reported 
some tightness in his long finger and some mild sensitivity, 
but that it was not really a problem.  The Veteran's right 
hand showed a bone fragment off the tip of his distal 
phalanx.  The length was restored, however.  The diagnosis 
was old distal phalanx partial amputation without 
hypersensitivity.  

During the Veteran's February 2003 hearing before the 
undersigned he testified that he gets a pulling feeling on 
his finger.  The finger is very sensitive and this pulling 
and sensitivity has existed ever since he first injured the 
finger.  

An April 2005 VA examiner noted that the Veteran's finger tip 
is hyperesthetic and that it has also lost some motion in the 
distal interphalangeal joint.  The examiner noted that the 
Veteran had a scar on the end of his finger, approximately 4 
centimeters in length, and that the skin was callused and 
bulbous.  The nail is fixed to the underlying skin and 
slightly enlarged.  The scar is not painful on examination 
and is close to the same color as the skin surrounding.  
There is no adherence to the underlying tissue.  The skin is 
somewhat scaly, indurated and hard, but not erythematous.  It 
was not unstable and there is no elevation or depression.  
The scar is not deep and there was no evidence of 
inflammation, edema or keloid formation.  There was 
limitation of motion of the distal interphalangeal joint of 
the third right middle finger.  His flexion was only 20 
degrees when normal is 80 degrees.  Extension is normal to 0 
degrees and his extension was to 0 degrees.  The diagnosis 
was status post finger injury resulting in slight amputation 
of the tip of the finger, with healing associated with 
hyperesthesia and decreased range of motion of the distal 
interphalangeal joint.  

The Veteran's residuals of an injury to the right middle 
finger with amputation of the tip of the finger was evaluated 
as noncompensably disabling under DC 7805 when he was 
originally granted service connection. At the time he filed 
his claim, under DC 7805, other scars were to be rated on the 
limitation of the part affected. 38 C.F.R. § 4.118, DC 7805.  
As noted previously, the Veteran's disability involves the 
long finger; therefore, the applicable Diagnostic Code is 
5229 for limitation of motion of the index or long finger.  
Under this code, a 0 percent rating is assigned for 
limitation of motion of the long finger with a gap of less 
than one inch (2.5 cm) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees.  A 10 percent rating is assigned for a gap of one 
inch (2.5 cm) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or for extension limited by more than 30 
degrees.  The Board observes that the Veteran is right-
handed, but these criteria apply to either major or minor 
hand.

In addition to these rating criteria, the Board must also 
regulations for evaluating skin disabilities, which became 
effective on August 30, 2002, during the pendency of this 
appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 2002). 

Under Diagnostic Code (DC) 7801, scars, other than of the 
head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  Scars 
that are superficial, do not cause limited motion, and cover 
area of 144 inches or more are given a compensable rating 
under DC 7802.  Unstable superficial scars are rated under DC 
7803.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of the skin over the scar.  
Superficial scars that are painful on examination are rated 
under DC 7804.  DC 7804 stipulates that a 10 percent 
disability evaluation will be warranted with evidence that a 
superficial service-connected scar is painful on examination.  
38 C.F.R. § 4.118, DC 7804.  DC 7805 provides that other 
scars are rated on limitation of function of the affected 
part.  A deep scar is one associated with underlying soft 
tissue damage, and a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7801- 7805.

The Board notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008.  Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  

Given the above, the Board finds that a compensable rating 
under Diagnostic Code 5229 is not warranted as there is no 
evidence of a gap between the fingertip and the proximal 
transverse crease of the palm or extension limited by more 
than 30 degrees (Veteran's extension was 0 degrees).  
Further, without evidence of ankylosis of the long finger, a 
compensable rating is not warranted under Diagnostic Code 
5226.  

As the Veteran's scars were described as 4 centimeters long 
and not deep and being deep and having an area exceeding six 
inches is required for a 10 percent rating under DC 7801, a 
compensable rating under that code is not available.  A 
rating under DC 7802 is not warranted, as the Veteran's scars 
do not have an area of 144 inches or more, and a rating under 
DC 7803 is not warranted, as the Veteran's scars are not 
unstable.  

If a scar is shown to be painful on examination, a 10 percent 
rating under DC 7804 is warranted for the Veteran's scar, 
which is the maximum rating under that code.  The various VA 
examiners did not find tenderness of the scar.  However, the 
Veteran has continued to report pain and sensitivity on 
palpation since before the grant of service connection and 
the RO resolved reasonable doubt in favor of the Veteran.  
Accordingly, the Board finds concurs with the RO that the 
Veteran's symptomatology more nearly meets the criteria for a 
10 percent rating for his residuals of an injury to the right 
middle finger with amputation of the tip of the finger than a 
20 percent rating since the grant of service connection. 

The Board thus concludes that the preponderance of the 
evidence is against the Veteran's claim for an initial 
disability rating in excess of 10 percent for his residuals 
of an injury to the right middle finger with amputation of 
the tip of the finger.  Accordingly, the appeal is denied.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  8 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The appellant's claims were initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
appellant was provided the required notice with respect to 
his initial rating claims by means of a June 2004 letter from 
the agency of original jurisdiction.  In June 2007 the 
Veteran was given the specific notice required by Dingess, 
supra.  While these letters were issued subsequent to the 
rating decision on appeal, the appellant's claim was 
readjudicated by a statement of the case and supplemental 
statement of the case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board concludes that VA has met its duty to 
notify the Veteran concerning his claim.  In addition, 
despite any deficiency in the timing of the notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in the processing of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains service treatment records and post-
service treatment records.  The Veteran was given VA 
examinations with medical opinions in connection with the 
claim.  The reports of these examinations reflect that the 
examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate 
physical examinations and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that these 
examinations are adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran testified before the undersigned.  Statements of 
the Veteran, his wife, a friend, his boss and his 
representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

The Board is also satisfied that the development requested by 
the Board's December 2003, February 2007 and November 2008 
remands have been satisfactorily completed and substantially 
complied with.  This includes providing VA examinations and 
consideration of all of the relevant evidence of record, 
including evidence in existence prior to October 1999.  Only 
substantial, and not strict, compliance with the terms of a 
Board remand is required.  Stegall v. West, 11 Vet. App. 268 
(1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 



	(CONTINUED ON NEXT PAGE)




ORDER

An initial disability rating in excess of 10 percent for 
chondromalacia, right patella, status post meniscectomy is 
denied.  

An initial disability rating in excess of 10 percent for 
residuals of an injury to the right middle finger with 
amputation of the tip of the finger is denied.  

An initial disability rating in excess of 10 percent for 
chronic low back pain prior to April 11, 2005 is denied.  

An increased rating in excess of 40 percent from April 11, 
2005 for chronic low back pain is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


